Citation Nr: 1724945	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for facial scars, residuals of squamous cell carcinoma for the period prior to August 15, 2013.

2.  Entitlement to a rating in excess of 80 percent for facial scars, residuals of squamous cell carcinoma for the period since August 15, 2013.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty from August 1956 to August 1961 and from August 1963 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, granted service connection for a lower lip scar as a residual of service-connected squamous cell carcinoma, evaluated as 10 percent disabling, effective February 27, 2006. 

In an October 2006 rating decision, the RO clarified that removal of squamous cell carcinoma of the chin and basal cell carcinoma of the nose, right cheek, and right eye were already service connected and had been assigned a noncompensable disability rating, effective December 1, 1980.  An increased 10 percent rating was granted, effective February 27, 2006.

In an October 2008 rating decision, the RO combined the lower lip scar disability rating with the rating for already service-connected scars of the chin, nose, right cheek, and right eye (collectively referred to as facial scars as residuals of squamous cell carcinoma removal), and increased the rating to 30 percent, effective February 27, 2006.

In a December 2010 Board decision, the Board denied the issue of entitlement to a rating in excess of 30 percent for facial scars as residuals of squamous cell carcinoma removal.  The Veteran subsequently appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's December 2010 decision and remanded the appeal to the Board for readjudication consistent with the JMR. 

In November 2011, the Board remanded the case for additional development. 

In an April 2016 Decision Review Officer (DRO) decision, the RO increased evaluation of facial scars to 80 percent, effective August 15, 2013, and assigned a separate 10 percent rating for right eyelid scar, effective August 15, 2013.  Inasmuch as a higher rating is available for facial scars prior to August 15, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for facial scars remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2017, the Board remanded the issue of entitlement to a rating in excess of 30 percent prior to August 15, 2013 and in excess of 80 percent thereafter for facial scars, residuals of squamous cell carcinoma, for additional development.

The issue of entitlement to service connection for tremors has been raised by the record in an April 2011 statement.  The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for Parkinson's disease and entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) have been raised by the record in a May 2017 statement.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is remanded to the AOJ as discussed below.


REMAND

The Board observes that following the March 2017 remand, the Veteran was afforded a VA examination in May 2017.  However, the AOJ did not provide the Veteran with a supplemental statement of the case (SSOC) following that VA examination.  Pursuant to a remand by the Board, if the AOJ develops the evidence or cures a procedural defect, the AOJ will issue a SSOC.  38 C.F.R. § 19.31(c).  There are two exceptions to this regulation, neither of which applies to the Veteran's case.  38 C.F.R. § 19.31(c)(1), (2).  Accordingly, a remand is necessary for issuance of a SSOC.

Additionally, the Board observes that during the course of the appeal, the Veteran filed a claim for TDIU.  In his May 2015 claim, he asserted that he could not work, based in part, on his service-connected facial scars.  The Board concludes that the issue of TDIU is on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the issues are REMANDED for the following action:

      1.  After completing any necessary development, issue a SSOC that 
      addresses all relevant evidence considered since the issuance of the last
      SSSOC on the issue of an increased rating for service-connected facial scars.
      
      2.  After conducting any necessary development, adjudicate the Veteran's 
      claim for TDIU.  If such claim is not granted, issue a SSOC before returning 
      the matter to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


